Citation Nr: 0704440	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-27 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran a 
noncompensable rating for bilateral hearing loss.

In accordance with the veteran's request, a hearing was 
scheduled before the Board in January 2007.  He failed to 
report for that hearing and has not requested it be 
rescheduled.  Therefore, his hearing request is considered 
withdrawn.


FINDING OF FACT

The veteran's hearing acuity is currently no worse than Level 
II in both ears.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 4.85, 4.86 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss disability has been rated 0 percent 
disabling since November 13, 2002, the date of the receipt of 
his claim.  The veteran seeks a higher rating since the award 
of service connection.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2006).  


The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2006).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2006).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, none of the test results below meets 
the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method. 


On VA examination in June 2003, puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
30
20
LEFT
15
15
15
30
20

The average decibel loss was 23 for the right ear and 28 for 
the left ear.  Speech recognition ability was 100 percent 
bilaterally.  This examination results in a mechanical 
finding of hearing acuity Level I for both ears.  This 
warrants a noncompensable rating under 38 C.F.R. § 4.85. 

On VA examination in May 2004, puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
30
30
LEFT
20
15
20
35
15

The average decibel loss was 26 for the right ear and 21 for 
the left ear.  Speech recognition ability was 90 percent for 
the right ear and 96 percent for the left ear.  This 
examination results in a mechanical finding of hearing acuity 
of Level II for the right ear and Level I for the left ear.  
This hearing acuity only warrants a noncompensable rating 
under 38 C.F.R. § 4.85. 

The veteran's claims that his bilateral hearing loss warrants 
an increased evaluation.  However, the claim hinges on a 
mechanical application of specifically defined regulatory 
standards.  Although the Board is mindful of the veteran's 
description of his hearing loss, regrettably, the Board is 
bound by the very precise nature of the laws governing 
evaluations of hearing loss disability.



In sum, the Board concludes that the veteran's bilateral 
hearing loss disability does not warrant a compensable rating 
at any time since the effective date of service connection.  
See 38 U.S.C.A. § 5107(b) (West 2002 & West Supp. 2006); 
Gilbert, supra.

Duties to Notify and Assist

On receipt of a complete or substantially complete 
application, VA must notify the veteran and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession  
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got  
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

This appeal stems from the original grant of service 
connection, and the February 2003 notification letter did not 
explicitly include any information pertaining to the evidence 
necessary to substantiate a claim for a higher rating.  
However, once service connection is granted, the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied; no 
further notice is needed should the veteran appeal some 
aspect of the initial grant of service connection.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Cf. Sutton v. 
Nicholson, No. 01-1332 (U.S. Vet. App. September 20, 2006) 
(compliance with 38 U.S.C.A. § 5103(a) notice was not 
required in an appeal for an increased rating from a pre-VCAA 
grant of service connection); and VAOPGCPREC 8-2003 (Notices 
of Disagreement do not constitute new claims requiring VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).  

Even if notice requirements do apply in this case, the 2003 
letter provided the veteran with actual knowledge that 
evidence establishing the severity of his disability was 
required.  The letter told the veteran specifically to inform 
VA of where he had received treatment for the claimed 
conditions. Thus, he was aware of exactly what information 
and evidence was needed to show a higher rating was 
warranted.  Such notice is sufficient to satisfy the duty to 
notify in claims for increased ratings.  Cf. Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006) 
(where the notice of the need for evidence showing an 
increased disability without providing the applicable ratings 
provisions was sufficient for VCAA notice requirements).  

The 2003 letter also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The veteran is also represented by a veterans' 
service organization that assisted him in preparing his 
appeal.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, 
although he has not explicitly been told to provide any 
relevant evidence in his possession, the information 
contained in the 2003 letter served to convey that 
information.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Since service connection was 
granted, and the noncompensable rating was assigned effective 
date of receipt of claim, there is no potential service 
connection or effective date issue that would warrant 
additional notice.  Dingess, supra.  

The Board finds that the veteran has been provided adequate 
notice as required by the VCAA.  

Also, all relevant, identified, and available evidence has 
been obtained.  VA examined the veteran twice.  The veteran 
has not referred to any additional, unobtained, relevant 
evidence.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


